   Case 1:20-cv-00097-MHT-CSC Document 12 Filed 03/04/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


DEDRIC JAMAR DEAN,                     )
                                       )
        Plaintiff,                     )
                                       )        CIVIL ACTION NO.
        v.                             )          1:20cv97-MHT
                                       )              (WO)
LISA CAUTHERN,                         )
                                       )
        Defendant.                     )

                                    ORDER

    On March 31, 2020, the United States Magistrate

Judge        entered    a     recommendation       that    plaintiff’s

complaint be dismissed due to plaintiff’s failure to

prosecute this action.                See Recommendation (Doc. 8).

On April 24, 2020, after plaintiff failed to file any

objections,       the       court     adopted   the    recommendation,

dismissed the case, and entered final judgment.                        See

Opinion and Judgment (Doc. 9 & Doc. 10).

    On January 4, 2021, the clerk of court received for

filing       a   document      from    plaintiff      labelled   as     an

objection to the recommendation and a motion to proceed

(Doc. 11).        The document also contains notice of his

change of address.            The court understands plaintiff to
   Case 1:20-cv-00097-MHT-CSC Document 12 Filed 03/04/21 Page 2 of 2




ask the court to vacate the final judgment and allow

this matter to proceed.             Plaintiff, however, has not

demonstrated that he is entitled to the reopening of

this action or provided the court with any reason for

doing so.

    Accordingly,       it     is     ORDERED     that     plaintiff’s

objection and motion to proceed are together considered

a motion to alter, amend, or vacate the judgment (Doc.

11), and said motion is denied.            Plaintiff may file new

case under 42 U.S.C. § 1983 should he desire to pursue

his claims against the defendant.

    DONE, this the 4th day of March, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
